Manning, C. J.
The plaintiffs are cotton buyers, who purchased from the defendant in April, 1873, sixty-five bales of cotton samples, *119■weighing about thirty thousand pounds, at a price per pound which aggregated $4,488.57.
A written guaranty was given, when the price was paid, that the cotton sold equalled the samples shewn to the buyer.
Upon the cotton reaching England, and being opened, it was discovered to have been false packed. The plaintiff received from his consignees there this notification: —
“ Albert Mills, Mossly, July 10, 1873.
“ Mr. R. Shawcross:
“Dear Sir —Wehave opened 9 bales of the65 bales ex ‘ Jupiter,’ and so far they are all false packed. Our men have used six of these bales before mentioned, but we have stopped them using more until we hear from you, as to what we are to do with them. The cotton on the outside of the bale is equal to sample, but the cotton in the middle of the bale is fully two per cent worse than sample. The above lot was bought by you on account of W. H. & J. Buckle}*- and consigned by them to us.
“ Yours truly,
“ Robert Buckley & Sons.”
The plaintiff Shawcross was in England when this letter was written. On repairing to the mills, he had several of the bales opened, and had ocular proof of the correctness of his correspondent’s information. The custom of the cotton trade in England requires disputes of this kind to be arbitrated at once. • This was done, and Shawcross was condemned to pay a sum in English money, the equivalent of which in ours is $585.68.
This suit is for the recovery of that sum from the defendant who sold the cotton to him, and he had judgment in the lower court for the full amount of his demand.
We think the judgment is just. We have no idea that the defendant was privy to the false packing, or that he had any knowledge of the injury he was inflicting on his purchaser.
But he sold the cotton as of a certain sample, and guaranteed expressly that it was all of the same class or quality, and he must reimburse his purchaser what had to be paid for the loss by reason of the inferior cotton.

Judgment affirmed.